Citation Nr: 1110305	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  95-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for keratosis pilaris.

2. Whether new and material evidence has been presented to reopen the claim of service connection for degenerative joint disease of the cervical spine.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for duodenal ulcers.

4.  Whether new and material evidence has been presented to reopen the claim of service connection for posttraumatic stress disorder.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for depression. 

7.  Entitlement to a disability rating higher than 10 percent for migraine headaches.

REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney At Law

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from June 1974 to June 1977 and from January 1991 to May 1991 to include service in the Persian Gulf.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 1999 (claim for increase) and in March 2009 (all other claims) of a Department of Veterans Affairs (VA) Regional Office (RO).  

The claims are REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

After a review of the record, the Board finds that further procedural and evidentiary development of the record is needed as documents referred to in the rating decision in March 2009 and in supplemental statement of the case are not contained in the Veteran's file. 


Accordingly, the case is REMANDED for the following action:

1.  Determine whether there is a temporary folder that contains the following documents: (1) the claim of service connection of prostate cancer, dated in August 2006; (2) VCAA notice letter, sent in September 2006; (3) the stressor statements submitted by the Veteran in October 2006 and June 2007; (4) the unavailability memoranda prepared by the RO in March 2008 and October 2008; (5) the Hines, Illinois VA Medical Center records for June 2008 through September 2008; and (6) the Jackson, Mississippi VA Medical Center records for June 2008 through August 2008. 

If the documents cannot be obtained, then undertake the following: 

a).  Provide the Veteran and counsel, VCAA notice on the claims to reopen and the claims of service connection to include service connection for depression. 

b).  Request the identified VA records, namely, the records from the Hines, Illinois, VA Medical Center records for June 2008 through September 2008; and the records from the Jackson, Mississippi VA Medical Center from June 2008 to August 2008.   

c).  Ask the Veteran through counsel to resubmit a copy of the claim of service connection of prostate cancer, dated in August 2006, and the stressor statements in October 2006 and June 2007.  

d).  If there are no electronic versions of the memoranda in March 2008 and in October 2008, prepare a memorandum for evidence identified, but unavailable.   

2.  Request VA records since June 2008.

3.  After the above is completed, determine whether additional development under the duty to assist is needed on the claims of service connection for prostate cancer and for depression, raised by counsel in a statement in November 2009.

4.  On completion of the foregoing, the claims should be adjudicated, including the claim of service connection for depression.  If any benefit sought is denied, then furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



